         Case 1:19-cr-00570-SHS Document 76 Filed 01/28/21 Page 1 of 1


                                                                            Jessica Ortiz
                                                                            MoloLamken LLP
                                                                            430 Park Avenue
                                                                            New York, NY 10022
                                                                            T: 212.607.8165
                                                                            F: 212.607.8161
                                                                            jortiz@mololamken.com
                                                                            www.mololamken.com


January 27, 2021

BY CM/ECF
                                                          MEMO ENDORSED
Honorable Sidney H. Stein
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:    United States v. Jose Verra Velez, No. 19-cr-00570 (SHS)

Dear Judge Stein,

       I represent Mr. Velez in the above-captioned matter. Mr. Velez respectfully asks the
Court to modify his bail conditions so that he can attend outpatient mental health treatment. The
government consents to this request.

        As the Court is aware, Mr. Velez is currently out on bail and suffers from a variety of
health problems. See Dkt. dated 1/8/2020; Nos. 69, 73. In addition to his physical ailments, Mr.
Velez suffers from depression and anxiety, and treatment will help alleviate his conditions. Mr.
Velez is grateful for the Court’s accommodations, which have helped him in assisting counsel to
prepare his sentencing submission while taking care of his family during the pandemic. Mental
health treatment would further help him in both regards.

       Thank you for your consideration of this matter.

                                                    Respectfully,

                                                    /s/ Jessica Ortiz

                                                    Jessica Ortiz

cc: All counsel of record via CM/ECF

Application granted. Defendant shall attend mental health evaluation and treatment as directed by
Pretrial Services.

Dated: New York, New York
       January 28, 2021
